SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 3, 2007 Registrant, State of Incorporation, Address of I.R.S. Employer Commission File Principal Executive Offices and Telephone Identification Number Number Number 1-08788 SIERRA PACIFIC RESOURCES 88-0198358 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 0-00508 SIERRA PACIFIC POWER COMPANY 88-0044418 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents TABLE OF CONTENTS Item8.01 Other Events Item9.01 Financial Statements and Exhibits SIGNATURES EX-99.1 Press Release dated December 3, 2007 Table of Contents Item8.01 Other Events On December 3, 2007, Sierra Pacific Power Company (SPPC), a wholly owned subsidiary of Sierra Pacific Resources (SRP), filed its mandatory General Rate Case (GRC) with the Public Utilities Commission of Nevada (PUCN). The filing primarily seeks to recover costs associated with the construction of SPPC’s new electric power plant.The overall increase proposed for customers is 12.7 percent. Approximately $75 million of the proposed $111 million rate increase can be attributed to the new 541-megawatt, gas-fired Tracy Combined Cycle Plant which was previously approved by the PUCN and has been under construction since early 2006.The remainder of the GRC filing requests recovery of costs associated with necessary infrastructure investments, including investments in new transmission and distribution lines and investments in substation and equipment improvements. If approved by the PUCN, the request would mean an increase for the typical residential customer using 750 kilowatthours of electricity per month from $97.79 to $113.07 or 15.6 percent.The new rates will become effective in July 2008. In addition, on July 1, 2008, previously approved fuel and purchased power costs SPPC has been recovering from customers will expire, thus reducing electric rates by approximately $40 million. The PUCN is expected to set hearings in the next few months to review SPPC's request. A copy of the press release announcing the GRC filing is filed herewith as Exhibit99.1. Item 9.01 Financial Statements and Exhibits. (c) Exhibits — The following exhibit is filed with this Form 8-K: EX-99.1 - Press Release dated December 3, 2007. Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. Sierra Pacific Resources (Registrant) Date:December 4, 2007 By: /s/ John E. Brown John E. Brown Controller Sierra Pacific Power Company (Registrant) Date:December 4, 2007 By: /s/ John E. Brown John E. Brown Controller
